Citation Nr: 0835264	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  05-32 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for liver disease, 
including as secondary to service-connected type 2 diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1968 to July 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, inter alia, denied the veteran's 
claim of entitlement to service connection for liver disease.

In his September 2005 substantive appeal, the veteran 
requested a hearing before the Board.  In August 2008, VA 
sent the veteran a letter informing him that he was scheduled 
for a hearing on September 23, 2008.  On that date, the 
veteran withdrew his appeal in the case, so his request for a 
hearing before the Board in the case is likewise deemed 
withdrawn.


FINDING OF FACT

On September 23, 2008, the Board received notification from 
the appellant that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal filed by 
the appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 20.202, 20.204 (2007).







REASONS AND BASES FOR FINDING AND CONCLUSION

The present appeal arises from a June 2004 rating decision to 
which the veteran filed a notice of disagreement (NOD) with 
the denial of his claim for service connection for a liver 
disease.  In September 2005, the veteran submitted a VA Form 
9, Substantive Appeal, indicating that he was only appealing 
the issue of service connection for liver disease.

In a statement signed by the veteran and received by the 
Board on September 23, 2008, the appellant indicated that he 
wished to withdraw his appeal.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20. 204 (2007).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to service connection for liver 
disease, including as secondary to service-connected type 2 
diabetes mellitus, is dismissed.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


